In an action, inter alia, for money damages, in which the complaint alleges, inter alia, that defendant Vincent Kosuga was a shareholder in the corporate plaintiff and breached an agreement among the shareholders under which each would lend his credit in support of the borrowings of the corporation, the said defendant appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Orange County, entered August 5, 1975, as, in granting his cross motion to dismiss the complaint to the extent of dismissing the third, fourth and sixth causes of action, failed to also dismiss the remaining causes of action. Order affirmed insofar as appealed from, with $50 costs and disbursements. In our opinion, on the record before us, it cannot be held: that, as a matter of law, the Statute of Frauds (General Obligations Law, § 5-701, subd 2) and subdivision (b) of section 503 of the Business Corporation Law apply; that appellant has established a defense founded upon documentary evidence; and that the first, second, fifth and seventh causes of action of the complaint must be dismissed on appellant’s cross motion under CPLR 3211 (subd [a], pars 1, 7). The facts can only be wholly unraveled, and the truth fully and properly established, at a trial. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.